Citation Nr: 1700750	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for prostate cancer residuals.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to an effective date earlier than June 10, 2009, for the grant of service connection for PTSD.  

6.  Entitlement to an effective date earlier than June 10, 2009, for the grant of service connection for tinnitus.

7.  Entitlement to an effective date earlier than June 10, 2009, for the grant of service connection for pes planus.

8.  Entitlement to an effective date earlier than June 10, 2009, for the grant of service connection for scars on the back.

9.  Entitlement to an effective date earlier than June 10, 2009, for the award of a 20 percent evaluation for a right shoulder disability.

10.  Entitlement to an effective date earlier than June 10, 2009, for the award of a 10 percent evaluation for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of September 2010 (service connection for prostate cancer residuals) and May 2010 (all other issues).  

Received in April 2011 was a VA Form 21-22 in which the Veteran designated Disabled American Veterans (DAV) as his representative.  However, on close inspection, this was dated in April 2009, and was a copy of a form received in June 2009.  The form received in June 2009 also included DAV's acknowledgement of the appointment, in June 2009.  Later, in August 2010, the Veteran appointed Virginia Department of Veterans Services (VDVS) as his representative, which automatically revoked the prior power of attorney in favor of DAV.  Apparently the later submission, in April 2011, of the 2009 appointment of DAV caused some confusion, because handwritten on the 2009 official DAV appointment, acknowledged in June 2009, is a notation that the Veteran revoked the DAV appointment on January 9, 2013.  Based on this chronology, and on the absence of any statement of intent of the Veteran to change his representation from VDVS to DAV, the Board accepts VDVS as the Veteran's representative.  

A TDIU claim is not raised by the record because the Veteran has not claimed to be unemployable due to service-connected disabilities, and the record shows his full-time employment as a technical writer.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue(s) of entitlement to a higher rating for PTSD, and to service connection for hypertension, prostate cancer, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for PTSD, tinnitus, pes planus, and scars on the back were received on or after June 10, 2009.

2.  The Veteran's claim for a compensable rating for his service-connected subacromial spur of the right shoulder was received June 10, 2009.

3.  The grant of a 20 percent rating for service-connected subacromial spur of the right shoulder, effective June 10, 2009, was based on findings obtained on a VA examination in December 2009.

4.  Findings warranting a compensable rating for subacromial spur of the right shoulder were not demonstrated during the year preceding the receipt of the Veteran's claim for a higher rating.

5.  The Veteran's claim for a compensable rating for his service-connected degenerative disc disease of the lumbar spine was received June 10, 2009.

6.  The grant of a 10 percent rating for service-connected degenerative disc disease of the lumbar spine, effective June 10, 2009, was based on findings obtained on a VA examination in December 2009.

7.  Findings warranting a compensable rating for degenerative disc disease of the lumbar spine were not demonstrated during the year preceding the receipt of the Veteran's claim for a higher rating.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 10, 2009, for the grant of service connection for PTSD, tinnitus, pes planus, and scars on the back have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

2.  The criteria for an effective date earlier than June 10, 2009, for the award of a 20 percent evaluation for subacromial spur of the right shoulder have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5201 (2016).

3.  The criteria for an effective date earlier than June 10, 2009, for the award of a 10 percent evaluation for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5347 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in August 2009, the RO notified the Veteran of the information necessary to substantiate the service connection and increased rating claims for which the Veteran claims an earlier effective date.  VA is not required to provide 38 U.S.C.A. § 5103(a) notice upon receipt of a notice of disagreement with the effective date assigned by an RO in connection with a compensation award, or the rating assigned in a grant of service connection.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to such downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) ("absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").  There has been no allegation of any prejudicial notice errors in this case.  Hence, the notice requirements have been satisfied. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records have been obtained.  VA examinations were provided, and potentially relevant post-service treatment records were obtained.  There is no indication of the existence of additional records which would form a basis for an earlier effective date.  The Veteran has not identified any potentially relevant outstanding evidence which has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

In a May 2010 rating decision, the RO granted service connection for PTSD, tinnitus, pes planus, and scars on the back, as well as compensable evaluations for already service-connected right shoulder and lumbar spine disabilities.  The effective date for these benefit grants was June 10, 2009, selected as the date of claim.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  

The Veteran contends that his claims, which he states were not logged into VA until June 10, 2009, were actually received at the VA on April 14, 2009, and, therefore, the effective date should be two months earlier.  

There is a presumption of regularity, under which it is presumed that public officers (including VA employees) have properly discharged their official duties, in the absence of clear evidence to the contrary.  Johnson v. Shinseki, 23 Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  Prescribed administrative procedures regarding handling mail require that incoming mail be date-stamped on receipt.  See M21-1, Part III, Subpart ii, Chapter 1, Section C.7.a (previously at M21-1 MR at Part III, Subpart ii, Chapter 1, Section C).  The Veteran's unsubstantiated statement is not clear evidence to the contrary, especially where the alleged source of the information has not corroborated his statement.  

The evidence of record includes a VA Form 21-526 (application for compensation or pension) with an official date stamp showing that it was received at the Atlanta RO on June 10, 2009.  The disabilities claimed included PTSD, hearing loss, flat feet, subacromial spurs of the right shoulder, and degenerative disc disease of lumbar spine.  The signature section did not include the Veteran's signature, but did report "today's date" of April 1, 2009.

An "Attachment for 21-526" consisted of 25 pages of contentions for numerous issues, including PTSD, flat feet, the right shoulder, the low back, and hearing loss, in which the Veteran also identified symptoms of tinnitus.  This attachment was date-stamped June 10, 2009, with the official RO date stamp, on the first and last pages.  

Also received were multiple statements in support of claim (VA Form 21-4138), including one requesting an increased rating for disabilities including degenerative disc disease of the lumbar spine and a right shoulder condition.  Another requested service connection for disabilities including PTSD, hearing loss, and flat feet.  These two documents did not have a separate date-stamp, and were dated April 11, 2009.  However, each included the notation "See attached VA Form 21-526, ATTACHMENT FOR 21-526 VETERAN'S APPLICATION FOR COMPENSATION OR PENSION, VA Form 21-4138, military and civilian medical records."  

Another 21-4138 addressed hearing loss, but also described symptoms of tinnitus; this was dated April 1, 2009, but contained the official date stamp of June 10, 2009.  Other 21-4138 forms addressed degenerative disc disease of the lumbar spine, flat feet, and a right shoulder condition; each of these was dated April 1, 2009, and date-stamped June 10, 2009.  

Another typed document titled "Table of Contents," identified a list of issues and documents, and had the date, June 10, 2009, stamped on it.  Although this was not with an official VA RO stamp, it is the only date on the document.  

Thus, the documents which may be identified as claims regarding the issues on appeal were, for the most part, dated in April 2009.  This does not mean they were sent on that date.  The documents either contained a date stamp reflecting their receipt at the Atlanta VARO on June 10, 2009, or, if not date-stamped, contained an explicit referral to "attached" documents, which included those date-stamped June 10, 2009.  Other documents received were medical records without any date stamp.  

None of this evidence corroborates the Veteran's contention that he submitted his claim in April 2009.  In August 2009, the Veteran was sent a VCAA letter, pertaining to his claim wherein it was noted to have been received on June 10, 2009.  He did not comment on the date of claim as June 10, 2009, at the time.  

In a statement dated August 30, 2010, and received at the Roanoke VARO on September 3, 2010, the Veteran notified VA of a change of address from Georgia to Virginia.  At the same time, he appointed VDVS as his representative.  He also stated that he had a claim that he had filed in April 2009 that was still in the adjudication process, and he requested a status update.  While the Board finds it entirely plausible that he may have, at this point, believed that he filed his claim in April 2009, given that the copies of the submissions that he retained would have shown the April 2009 date that he typed on the forms prior to submission, this is not clear evidence in contradiction of the date-stamped records.  

In support of his assertion that the claims were received in April 2009, he has submitted a US Postal Service receipt showing that an "item was delivered at 7:24 am on April 14, 2009 in DECATUR, GA 30030."  However, the item was not identified, nor was the recipient, except that it was "signed for by [redacted]."  There was no indication that VA was the recipient.  In this regard, the post office box zip code for the Atlanta RO, in Decatur, is 30031.  The zip code for the street location of the RO is 30033, also in Decatur.  Accordingly, the USPS receipt does not support the Veteran's claim.    

Thus, the Board finds that the evidence establishes that the Veteran's claims were received on June 10, 2009.  Although he also submitted medical evidence regarding the claims, dated prior to the claims, authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2016); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

In certain circumstances, VA treatment records may constitute an informal claim.  However, such records may only constitute an informal claim for service connection if service connection has been previously established, or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2015).  There is no other potential basis for an earlier effective date for the service connection claims.  

Concerning the earlier effective date for compensable ratings for right shoulder and low back disabilities, the RO Veteran was granted a 20 percent rating for his right shoulder disability based on findings obtained on an August 2009 VA examination, which showed, in pertinent part, flexion to 120 degrees and abduction to 80 degrees, further limited by pain on repetitive motion to 110 degrees of flexion and 60 degrees of abduction.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (providing for a 20 percent rating for limitation of motion of the arm at the shoulder level).  For the low back disability, the VA examination showed forward flexion to 70 degrees and combined range of motion of 170 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (10 percent rating for flexion between 60 and 85 degrees, or combined range of motion between 120 and 235 degrees).  Although he reported progressive worsening in symptomatology since service, the evidence does not show that at any point during the year preceding the claim, symptoms were present to a measurable degree.  He has not alleged otherwise; rather, his assertions have been limited to the date of claim.

Accordingly, for the foregoing reasons, entitlement to an earlier effective date must be denied.  The Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, although the Board finds this decorated Veteran to be sincere in his belief, there is no corroborating evidence in his favor.  The preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than June 10, 2009, for the grant of service connection for PTSD is denied.  

Entitlement to an effective date earlier than June 10, 2009, for the grant of service connection for tinnitus is denied.

Entitlement to an effective date earlier than June 10, 2009, for the grant of service connection for pes planus is denied.

Entitlement to an effective date earlier than June 10, 2009, for the grant of service connection for scars on the back is denied.

Entitlement to an effective date earlier than June 10, 2009, for the award of a 20 percent evaluation for a right shoulder disability is denied.

Entitlement to an effective date earlier than June 10, 2009, for the award of a 10 percent evaluation for degenerative disc disease of the lumbar spine is denied.


REMAND

The Veteran claims that his service-connected PTSD warrants a rating higher than 30 percent.  His only VA examination concerning PTSD was performed in December 2009, which was 7 years ago, and the Board finds that a current examination is warranted.  In addition, the Veteran should be asked to identify any treatment he has received for PTSD since December 2009, and identified records should be obtained.  

As to the claim for service connection for hypertension, in a May 2011 statement, the Veteran stated that he was first treated for hypertension in 2008; however, in December 2009, he said hypertension had been diagnosed in July 2006.  Although it is not clear when hypertension was first diagnosed, he also asserts that hypertension was caused or aggravated by service-connected PTSD.  A VA examination is warranted regarding the question of whether the Veteran's hypertension was caused or aggravated by service-connected PTSD.  

The Veteran has also made comments suggesting that his hypertension was aggravated by his prostate cancer residuals, and a January 2010 medical record notes that with respect to hypertension, diuretics must be avoided due to bladder issues related to prostate cancer.  Although service connection is not currently in effect for prostate cancer residuals, the issue is being remanded herein for additional development, and the examination should address this matter as well. 

With respect the issue of service connection for prostate cancer residuals, a prostate specific antigen (PSA) test obtained in September 2000 disclosed a PSA of 4.05 ng/ml, noted to be elevated; the normal range was from 0 to 2.5.  Before the Veteran's discharge from active service, he underwent a VA examination in April 2003, which disclosed an elevated PSA of 7.0 ng/ml; the normal range was noted to be from 0.0 to 4.0.  The Veteran believes that the elevation from 4.05 to 7.0 in less than 3 years is significant.  Prostate cancer was diagnosed in late 2008, after a routine PSA test in August 2008 disclosed a PSA of 22.5; work-up during the succeeding months resulted in a diagnosis of prostate cancer, which was surgically treated in January 2009.  He should be afforded a VA examination to determine whether the elevated PSA in service represented the onset of prostate cancer.  

Additionally, he was notified of the elevated PSA of 7.0 in May 2003, and advised to seek care from his primary care physician as soon as possible for possible referral to a urologist.  Although there is no evidence that he did so, there are no medical records on file covering the immediate post-service years.  The evidence suggests that he received his treatment at Martin Army Community Hospital (MACH) at Fort Benning, Georgia, after service, until he moved to Virginia in 2010.  There are records on file showing treatment at MACH from 2008 to 2010.  However, there are no records during the period from his discharge in 2003 to 2008, and it is not clear that records from 2008 to 2010 are complete.   

In July and August 2010, VA requested the Veteran's records from MACH, but only for the period dated beginning November 2010.  Another request dated in September 2009 was for records from MACH, but for outpatient treatment only, and with a limitation of dates from July 2006 to April 2009.  For some reason, this prompted a response from Eisenhower Army Medical Center (EAMC), located on the other side of the state at Fort Gordon, Georgia.  There is no evidence that the Veteran was ever treated at EAMC, nor is there any explanation as to why the Veteran's records might be stored at that facility.  Further, the response from EAMC, dated in October 2009, stated that there was a record of one electronic visit at Martin, and that the Veteran did not show up in the EAMC database.  However, the record of treatment at Martin provided pertained to treatment for the Veteran's dependent son, not himself.  Based on this, it cannot be assumed that VA has fulfilled its duty to assist the Veteran in obtaining all potentially relevant records in the custody of a Federal department or agency.  

Finally, the issue of service connection for erectile dysfunction, which has been associated with the prostate cancer residuals, must be deferred pending a decision regarding the underlying issue of service connection of prostate cancer residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any treatment for PTSD he has had from June 2009 to the present.  Make all required attempts to obtain any records adequately identified and authorized.  

2.  Make all necessary attempts to obtain all records of the Veteran's treatment and/or evaluations (outpatient and inpatient) at Martin Army Community Hospital for the period from July 2003 to July 2010.  Of particular importance are records related to PTSD, high blood pressure, hypertension, and/or the prostate, including PSA values, prostate conditions, and prostate cancer.  All requests and responses should be documented.  If the records are stored elsewhere, such as at another facility, that fact should be documented, and the necessary requests made from that facility.  Ensure that the records received pertain to the Veteran and not his son (who bears the same name).   

3.  Thereafter, schedule the Veteran for an appropriate VA examination regarding his hypertension and prostate cancer claims.  If examiners from different specialties are needed to respond to the questions posed below, then additional VA examinations should be scheduled.  The electronic claims file should be reviewed and that review should be indicated in the examination report. The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  Specifically, the examiner(s) should provide opinions as to the following: 

(a)  Provide an opinion as whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that hypertension:
* had its onset in service, or within a year thereafter; 
* was caused or aggravated (made permanently worse) by the Veteran's service-connected PTSD; and/or
* was caused or aggravated by prostate cancer, including treatment for the cancer and postoperative residuals.  For this question, comment on the January 2010 medical record notation that diuretics, as treatment for hypertension, must be avoided due to bladder issues related to prostate cancer.  

(b) Provide an opinion as whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that prostate cancer had its onset in service, or within a year thereafter.  In discussing this matter, address the PSA values documented in service, i.e., 4.05 in September 2000 and 7.0 in May 2003.  The examiner should discuss both whether the elevated values at least as likely as not represented the onset of prostate cancer, as well as the Veteran's contention that the increase from 4.05 to 7.0 was significant with respect to the onset of cancer.  

4.  Schedule the Veteran for an appropriate VA mental disorders examination to determine the manifestations and severity of his PTSD.  The electronic claims folder should be reviewed by the examiner.  All pertinent signs and symptoms necessary for rating the disability should be reported, and a complete rationale must be offered for all opinions set forth in the report.

5.  After completion of the above and any additional development deemed necessary, adjudicate the claims for an initial rating in excess of 30 percent for PTSD, and for service connection for hypertension, prostate cancer residuals, and erectile dysfunction.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


